Citation Nr: 0003495	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-14 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for postoperative 
residuals of an excision of the left testicle.

2.  Entitlement to service connection for a thoracic spine 
disorder, to include as secondary to service connected 
cervical spine fusion.

3.  Entitlement to an increased evaluation for postoperative 
residuals of a cervical spine fusion, currently evaluated as 
20 percent disabling.

4.  Entitlement to an initial disability evaluation in excess 
of 20 percent for arthritis of the lumbar spine.

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals of a left knee injury.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought.  The 
veteran, who had active service from December 1970 to 
September 1978, appealed that decision.


FINDINGS OF FACT

1.  The veteran had his left testicle removed during service, 
shortly after a motorcycle accident.  Service medical records 
relate that it was undescended.

2.  A VA examiner has related the removal of the left 
testicle to the in-service accident.

3.  The veteran has been granted service connection for 
arthritis of the lumbar spine and for postoperative residuals 
of a cervical spine fusion as a result of an in-service motor 
vehicle accident.  

4.  One VA examiner has related a current thoracic spine 
disorder to the veteran's service-connected back disorders, 
but a conflicting opinion from a different VA examiner has 
excluded any such relationship.

5.  The veteran's postoperative residuals of a cervical spine 
fusion include moderate loss of range of motion and 
complaints of pain.

6.  The veteran's range of motion of the cervical spine is 
not severe, and the veteran's cervical spine did not display 
evidence of disuse at the time of his April 1998 VA 
examination.

7.  The manifestations of the veteran's arthritis of the 
lumbosacral spine and residuals of a left knee injury have 
remained substantially static throughout this claim.

8.  The veteran has a moderate amount of loss of range of 
motion of the lumbosacral spine and complaints of pain, but 
such is not productive of disc manifestations, and 
musculature was also noted to be normal at the time of his 
April 1998 VA examination.

9.  The veteran's left knee disability is productive of 
complaints of pain on motion.  The range of motion of the 
left knee was zero to 110 degrees at the time of an April 
1998 VA examination.

10.  The veteran's left knee disability was not productive of 
instability or subluxation at the time of an April 1998 VA 
examination.



CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for removal of 
the left testicle is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's claim for service connection for a thoracic 
spine disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The criteria for an evaluation in excess of 20 percent 
for postoperative residuals of a cervical spine fusion have 
not been met.   38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.321(b), 4.1-4.40, 4.71a, Diagnostic Code 5290 (1999).
 
4.  The criteria for an initial evaluation in excess of 20 
percent for arthritis of the lumbar spine have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1-
4.40, 4.71a, Diagnostic Code 5010-5292 (1999).

5.  The criteria for an initial evaluation in excess of 10 
percent for residuals of a left knee injury have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.1-4.40, 4.71a, Diagnostic Code 5003-5257 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service or for a disability proximately due 
to, or the result of, a service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.310(a) (1999).  However, developmental or congenital 
disorders are generally not service-connectable, except when 
such have been aggravated by superimposed disease or injury.  
38 C.F.R. §§ 3.303 (c), 4.9 (1999); Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995).

For the following reasons and bases, the Board finds that the 
veteran's claims for service connection are well grounded, 
but further information is required before an informed 
decision can be made on these claims.

I.  Left Testicle

The veteran was involved in a low speed motorcycle accident 
in service in May 1974.  The veteran sought treatment at a 
naval hospital in San Diego, California for resulting 
injuries, including burns to the right leg as a result of 
contact with a hot manifold.  While hospitalized for this 
treatment, the veteran underwent an excision of his left 
testicle, as it was undescended.  Prosthesis was installed.  
There is no indication in these records that would reflect 
that such was the result of the motorcycle accident.  A 
notation on the outside of the manila jacket containing these 
records indicates that the RO received them from the veteran 
in October 1998.

In April 1998, the veteran was afforded a VA genitourinary 
examination.  The examiner stated that he reviewed the 
veteran's claims file, and noted that the veteran had 
prosthesis of the left testicle, as the original had been 
removed.  The examiner then stated that the veteran's 
testicle was removed as a result of trauma.

In April 1999, the veteran had a hearing before an RO hearing 
officer.  The veteran explained that he had his motorcycle 
accident in Thailand shortly before he transferred back to 
the United States.  When he arrived in the United States, the 
veteran continued, his brother encouraged him to seek 
treatment for his burn at a naval hospital in San Diego.  

Relevant regulations provide that undescended, or 
congenitally undeveloped testes are not ratable disabilities.  
However, testicle removal as a result of an injury is service 
connectable.  38 C.F.R. § 4.115b, Note to Diagnostic Code 
7524 (1999).  In light of the opinion by the VA examiner in 
April 1998 which appeared to find a nexus between the 
veteran's in-service motorcycle accident to the subsequent 
removal of his testicle, the Board finds that the claim is 
well grounded.  However, as it does not appear that the 
examiner had the chance to review service medical records 
acquired after the April 1998 opinion was made, and as 
service medical records do not contain a finding that 
injuries in the motorcycle accident necessitated removal of 
the testicle, the Board finds that further medical 
information should be obtained and this case will be remanded 
for that purpose.

II.  Thoracic Spine

To establish that a claim for secondary service connection is 
well grounded, a veteran must demonstrate that a current 
disability is the result of or was aggravated by a service 
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Black v. Brown, 10 Vet. App. 279 
(1997).

By way of background, the veteran fractured his neck in a 
motor vehicle accident in December 1975.  A June 1995 rating 
decision granted service connection for residuals of the neck 
fracture.  A June 1998 rating decision granted service 
connection for osteoarthritis of the lumbar spine, based in 
part on a VA examination report dated in February 1997, which 
found osteoarthritis of the lumbosacral spine.  One examiner 
noted that the veteran's arthritis of the lumbar and thoracic 
spine may have been related to his service connected 
postoperative residuals of a cervical spine fusion.  
Nonetheless, a different VA examiner stated in May 1998 that 
there was no relationship between the veteran's current 
thoracic spine disorder and his service connected 
postoperative residuals of a cervical spine fusion.

At his April 1999 hearing before an RO hearing officer, the 
veteran testified that his back was painful.

In light of the above, the Board finds that the claim for 
secondary service connection for a thoracic spine disorder is 
well grounded.  In this respect, the report by examiner who 
conducted the February 1997 VA examination is medical 
evidence of a nexus between a current thoracic spine 
disorder, characterized as arthritis, and the service 
connected disability.  However, as other evidence is contrary 
to such a relationship, the Board finds that further 
information is warranted to reconcile these competing 
opinions, and to this extent, this claim is REMANDED.

Increased Ratings

The veteran's claims for higher evaluations for his service 
connected disabilities are well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
mere allegation that a service-connected disability has 
increased in severity is sufficient to render the claim well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Likewise, the Board can reasonably find that a challenge to 
an initial evaluation is well grounded.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that VA has fulfilled its duty to assist the 
veteran.

As noted above, the veteran was involved in a motor vehicle 
accident in December 1975.  He was a passenger in a jeep that 
overturned going around a corner, and suffered multiple scalp 
lacerations.  Ultimately, the veteran was diagnosed with a 
fracture of the C5 vertebra, with subluxation of the C4 and 
C5, and he underwent a surgical fusion.  A May 1976 service 
medical record noted that the veteran had a recent history of 
a laceration of the left knee, and that he subsequently 
developed redness and swelling.  Cellulitis of the left knee 
was diagnosed.  In February 1995, the veteran first sought 
service connection for residuals of the cervical fusion, 
which was granted in June 1995.

In March 1998, the veteran filed a claim for an increased 
evaluation for residuals of the fusion, as well as service 
connection for a low back and left knee disorder.  A June 
1998 rating decision granted a 20 percent evaluation for 
residuals of the cervical spine fusion.  In addition, that 
rating decision granted service connection for osteoarthritis 
of the lumbar spine and residuals of a left knee injury.  
This appeal followed.  A July 1999 hearing officer's decision 
granted a 10 percent evaluation for residuals of a left knee 
injury.  As neither assigned evaluation is the highest 
evaluation available under the respective schedular criteria, 
each are viable issues for appellate consideration by the 
Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

VA utilizes a rating schedule in the evaluation of 
disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  It is thus essential, both in the 
examination and in the evaluation of disability, that each 
disability be reviewed in relation to its history.  See 38 
C.F.R. § 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1999).

In a recent decision, the Court distinguished between an 
appeal of a decision denying a claim for an increased rating 
from an appeal resulting from a veteran's dissatisfaction 
with an initial rating assigned at the time of a grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the latter event, the Court held that "staged" 
ratings could be assigned, that is, separate ratings for 
separate periods of time based on the facts found.

The Board notes that the veteran's claim for an increased 
rating for residuals of his cervical spine fusion is simply 
that, a claim for an increased rating.  However, the 
veteran's claims concerning his lumbosacral spine and his 
left knee disabilities are challenges to an initial rating 
decision, and thus staged ratings, as contemplated in 
Fenderson, must be considered.

I.  Cervical Spine

In December 1995, the veteran was provided a CT (computerized 
tomography) scan in conjunction with his initial claim for 
service connection.  There was no evidence of stenosis or 
disc herniation at the C3 through the T1 levels noted on the 
resulting report.

In April 1998, the RO afforded the veteran a VA examination.  
The examiner had the opportunity to review the veteran's 
claims file, and examined the veteran.  The veteran had 
complaints of chronic pain, which increased with any activity 
that required him to look upwards.  Range of motion of the 
cervical spine was zero to five degrees of forward flexion 
and backward extension, and with rotation of zero to 20 
degrees bilaterally.  Spasm was present at the end of range 
of motion.  Reduced range of motion was described as the only 
postural abnormality.  X-rays of the cervical spine showed 
the presence of postsurgical changes, and there was some 
narrowing in the intervertebral disc space.  The radiologist 
also reviewed a February 1997 X-ray, which is included in the 
claims file, and stated that there were no significant 
changes.

In May 1998, the veteran was afforded a VA neurological 
examination.  The veteran told the examiner that he had 
intermittent numbness in his hands.  After reviewing test 
results and examining the veteran, the neurological examiner 
diagnosed bilateral carpal tunnel syndrome, and found no 
relationship between carpal tunnel syndrome and his cervical 
spine disability.  

In August 1998, the veteran sought treatment for back pain.  
He was diagnosed with degenerative joint disease.

In April 1999, the veteran was provided a hearing before an 
RO hearing officer.  The veteran testified that his neck hurt 
at work the day before as he used a drill to wire a new home. 
The veteran stated that working above his head was difficult 
due to neck stiffness.  During flare-ups, the veteran 
continued, his neck's range of motion dropped to almost 
nothing.  Finally, the veteran stated that treating 
physicians had not mentioned surgery as a treatment option.

The veteran's postoperative residuals of a cervical spine 
fusion have been evaluated under Diagnostic Codes 5010 and 
5285, with the former evaluating arthritis, and the latter 
evaluating residuals of a fracture of a vertebra.  Diagnostic 
Code 5285 provides that limitation of motion or muscle spasm 
is to be used to evaluate residuals (in the absence of cord 
involvement or abnormal mobility requiring a neck brace).  An 
additional 10 percent evaluation is also warranted for 
demonstrable deformity of the vertebral body.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 (1999).  Moderate limitation of 
motion of the cervical spine warrants the current 20 percent 
evaluation, while the maximum schedular evaluation, 30 
percent, is warranted for severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (1999).

The Board finds that the preponderance of the evidence is 
against an evaluation in excess of the current 20 percent 
evaluation for residuals of a cervical spine fusion.  In this 
respect, the veteran's loss of range of motion of the 
cervical spine is best characterized as slight to moderate, 
even with his complaints of pain.  X-rays have not shown any 
demonstrable deformity in the affected area, and the only 
postural abnormality was the noted loss of range of motion.  
While spasm was present, it was only noted at the end of 
range of motion.  Thus, considering all of evidence, the 
Board concludes that the preponderance of the evidence is 
against an evaluation in excess of the currently assigned 20 
percent disability evaluation.

II.  Lumbosacral Spine

As noted above, a June 1998 rating decision granted service 
connection for arthritis of the lumbar spine, but with a 
noncompensable evaluation.  An August 1999 rating decision 
awarded a 20 percent disability evaluation.  As this current 
appeal is a challenge to an initial evaluation, the 
possibility of a staged rating must be considered.  

As a result of his initial claim, the veteran was provided a 
VA orthopedic examination in April 1998.  The examiner stated 
that he had the chance to review the veteran's claims file, 
and he did note the veteran's in-service accident.  The 
veteran had complaints of increased pain to his low back, 
which he related was worse during the workweek.  Range of 
motion studies of the thoracic and lumbosacral spine showed 
30 degrees of forward flexion, and backward extension of 15 
degrees.  Rotation was equal bilaterally to 25 degrees.  
Right lateral flexion was to 15 degrees, but left lateral 
flexion was only to 10 degrees.  Musculature showed slight 
scoliosis to the thoracic spine, but was otherwise normal.  
The examiner elicited back pain when each leg was raised to 
35 degrees.  There was evidence of painful motion, and spasm 
was also noted with palpation.  Referencing an X-ray report, 
the examiner commented that the veteran had moderate 
osteoarthritis.  That report is incorporated in the claims 
file, and it further reveals that the veteran's disc spaces 
were well maintained.  (A different examiner performed the 
peripheral nerve examination.  He also noted tenderness over 
the lumbar spine with percussion, but found no relationship 
between such and the veteran's in-service accident.)

An August 1998 VA treatment record also noted that the 
veteran had complaints of back pain, and he was diagnosed 
with degenerative joint disease.  

In April 1999, the veteran was provided a hearing before an 
RO hearing officer.  He testified that he had worked 20 years 
as an electrician, and that more recently, he had broadened 
his expertise to plumbing.  He also indicated that he would 
have pain flare ups, and the range of motion in his lumbar 
spine would drop to nothing.  Finally, the veteran related 
that he would have pain that radiated into his hands and 
arms.  

The veteran's osteoarthritis of the lumbar spine has most 
recently been evaluated under Diagnostic Code 5010, which 
pertains to posttraumatic arthritis, and which in turn uses 
the diagnostic criteria for limitation of motion under 
Diagnostic Code 5292.  However, when limitation of motion is 
noncompensable, a 10 percent evaluation is to be assigned for 
each major joint affected by limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1999).  In addition, the RO 
has evaluated the veteran's osteoarthritis of the lumbar 
spine under Diagnostic Code 5295, which pertains to chronic 
lumbosacral strain.

Diagnostic Code 5292 provides that moderate limitation of 
motion of the lumbar spine warrants the current 20 percent 
evaluation, while a 30 percent evaluation, the highest under 
this code, is warranted for severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).

Alternatively, a 20 percent evaluation is warranted under 
Diagnostic Code 5295 when lumbosacral strain is productive of 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  A 40 
percent evaluation, the highest under that code, is warranted 
for severe lumbosacral strain, as exhibited by a listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).

Initially, the Board finds that the veteran's low back 
symptomatology appears to have remained substantially static 
throughout the claim; there is no information in the claims 
file subsequent to the April 1998 VA examination which would 
reflect that the veteran's lumbar spine symptomatology has 
either worsened or improved.  Thus a staged rating is not 
warranted.

Further, the Board finds that the current 20 percent 
evaluation best approximates the level of disability 
attributable to the veteran's osteoarthritis of the lumbar 
spine.  In this regard, while the veteran no doubt has 
limited range of motion of his lumbar spine, such can best be 
described as moderate, even taking into account the veteran's 
complaints of pain.  Towards this end, the veteran did 
display 30 degrees of forward flexion, backward extension of 
15 degrees and rotation of degrees, albeit with pain, at his 
VA examination in April 1998.  That comports with the current 
20 percent evaluation assigned for moderate loss of range of 
motion, and does not rise to the level of severe loss of 
range of motion.

Likewise, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 20 percent 
under Diagnostic Code 5295.  In this respect, musculature of 
the lumbar spine was normal at the time of the veteran's 
April 1998 VA examination, and disc spaces were noted to be 
well maintained on X-ray.  In addition, there was no 
abnormality on forced motion at the time of the examination.  
While pain was elicited on straight leg raising test, the 
osteoarthritic changes were noted to be mild on X-ray.  Thus, 
the Board finds that the preponderance of the evidence is 
against a 40 percent evaluation under Diagnostic Code 5295.

In denying an initial evaluation in excess of 20 percent, the 
Board has also considered other possible diagnostic codes.  
However, in the absence of disc involvement, an evaluation 
under Diagnostic Code 5293 is not warranted.  In the same 
manner, as the veteran does not have ankylosis, an evaluation 
under Diagnostic Code 5289 is not warranted.



III.  Left Knee

The veteran was provided a VA examination in April 1998.  The 
examiner stated that he reviewed the veteran's claims file.  
The veteran informed the examiner that he had pain and 
stiffness in his left knee, with occasional swelling in the 
evening.  On a zero to 10 scale, with 10 representing the 
most pain, the veteran stated that his pain was a 10.  The 
veteran denied episodes of dislocation or subluxation.  The 
veteran did not use a crutch, brace or cane.  Objectively, 
range of motion of the left knee was from zero to 110 
degrees, with pain noted at the end of range of motion.  
Strength was also noted to be good by the examiner.  There 
was no instability seen, nor was there atrophy of the left 
leg.  X-rays showed slight osteoarthritis.  (However, X-rays 
taken in July 1999 did not show any degenerative changes.)

The veteran was provided a hearing before an RO hearing 
officer in April 1999.  The veteran testified that his left 
knee hurt constantly, and that his work as an electrician was 
difficult as a result.  The veteran also testified that his 
knee hurt at night.  The veteran also related that he never 
required a knee brace, and found that 800 milligrams of 
Tylenol helped somewhat.

A VA General Counsel Precedent Opinion provides for multiple 
ratings for arthritis under Diagnostic Code 5003-5010 (for 
degenerative and post-traumatic arthritis, respectively) and 
Diagnostic Code 5257 (for subluxation or lateral 
instability).  VAOPGCPREC 23-97 (issued July 1, 1997).  That 
opinion, summarizing case and statutory law, held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  Under 
VAOPGCPREC 9-98 (issued August 14, 1998), VA's General 
Counsel held that a separate rating for arthritis may be 
assigned based upon X-ray findings and limitation of motion 
which does not rise to a compensable level under DC 5260 or 
DC 5261.  In a similar manner, a separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  Plate II incorporated in 
38 C.F.R. § 4.71a illustrates that normal range of motion of 
the knee is zero degrees of extension to 140 degrees flexion.  
38 C.F.R. § 4.71, Plate II (1999).

The most recent RO decision, the July 1999 hearing officer's 
decision, awarded a 10 percent disability evaluation to the 
residuals of a left knee injury under both Diagnostic Code 
5010, which evaluates posttraumatic arthritis, and Diagnostic 
Code 5257, which evaluates knee disability manifested by 
instability or subluxation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010-5257 (1999).  As noted above, posttraumatic 
arthritis is evaluated by loss of range of motion.  
Diagnostic Codes 5260 provides that a compensable loss of 
flexion is 45 degrees or less, whereas Diagnostic Code 5261 
provides that a compensable loss of extension is 10 degrees 
or more.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(1999).  In addition, Diagnostic Code 5257 provides that 
slight knee impairment due to subluxation or instability 
warrants a 10 percent evaluation. More severe limitation of 
motion, and more severe knee impairment due to subluxation or 
instability, would warrant even higher evaluations under each 
respective diagnostic code.

Initially, the Board finds that the veteran's knee 
symptomatology appears to have remained substantially static 
throughout the claim; there is no information in the claims 
file subsequent to the April 1998 VA examination that would 
reflect that such has either worsened or improved.  In this 
respect, the Board would note that a July 1999 X-ray did not 
show degenerative changes in the knee.  However, it can also 
be reasonably said that this is not completely contradictory 
with the April 1998 X-ray.  Rather, this may simply represent 
different interpretations from substantially similar X-ray 
evidence; the April 1998 X-ray merely noted slight arthritis.  
In any event, as there is not evidence of improved or 
decreased range of motion of the knee, or any more recent 
instability, a staged rating is not warranted.

In light of all the evidence, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of the currently assigned 10 percent evaluation.  In 
this respect, the Board would note that a multiple rating, as 
contemplated by the above referenced General Counsel 
opinions, is not for application, as the veteran's left knee 
has not demonstrated any subluxation or instability, and thus 
a separate evaluation under Diagnostic Code 5257 is not 
warranted.  In addition, the objective evidence does not 
reflect that the veteran currently has a compensable loss of 
range of motion.  Indeed, the record reflects that the grant 
of the 10 percent evaluation was for the veteran's subjective 
complaints of pain.  Accordingly, the Board must find that 
the initial evaluation was proper, and that the evidence is 
against an initial evaluation in excess of 10 percent.

IV.  Conclusion

In denying the above claims for higher evaluations, the Board 
has considered the holding in DeLuca v. Brown, where the 
Court held that functional loss due to pain must also be 
considered in evaluating a service-connected orthopedic 
disorder in which the criteria is limitation of motion, but 
finds no basis for increased evaluations in this case.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1998).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that his service 
connected disabilities have resulted in marked interference 
with his employment (that is, beyond that contemplated by the 
schedular evaluations) or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The veteran's claim for service connection for postoperative 
residuals of an excision of the left testicle is well 
grounded.

The veteran's claim for service connection for a thoracic 
spine disorder is well grounded.

The veteran's claim for an increased evaluation for 
postoperative residuals of a cervical spine fusion is denied.

The veteran's claim for an initial evaluation in excess of 20 
percent for arthritis of the lumbar spine is denied.

The veteran's claim for an initial evaluation in excess of 10 
percent for residuals of a left knee injury is denied.


REMAND

As the veteran has submitted well-grounded claims for service 
connection, he has triggered VA's duty to assist.  The Board 
finds that further information is required before an 
equitable disposition can be made as to the veteran's claims 
for service connection.  

As noted above, it is not clear that the examiner who related 
the veteran's surgical removal of the left testicle to his 
accident had the opportunity to review service medical 
records.  In addition, there are conflicting opinions 
regarding etiology of the veteran's current thoracic spine 
disorder.  In light of the above, these claims are REMANDED 
for the following action:

1.  The RO is requested to forward the 
veteran's claim file to an appropriate 
examiner for an opinion as to the 
etiology of the veteran's removal of the 
left testicle.  In this respect, the 
examiner is requested to provide an 
opinion as to whether the veteran's 
undescended testicle that was removed in 
service was of congenital origin.  He or 
she is also asked to provide an opinion 
as to whether the removal was at least as 
likely as not (a 50 percent or more 
likelihood) a result of trauma received 
in a low speed motorcycle accident.  The 
examiner is specifically asked to comment 
on the April 1998 opinion that a low 
speed motorcycle accident and the 
subsequent removal of the testicle were 
related.  The complete rationale for each 
opinion expressed should be set forth. 
Since it is imperative "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1999), the 
claims file must reviewed by the 
examiner.

2.  The RO is requested to afford the 
veteran an orthopedic examination to 
ascertain the nature, severity, and 
etiology of any and all thoracic spine 
disorders that may be present.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
are to be completed.  The purpose of the 
examination is to determine which 
symptomatology, manifestations, and 
disorders that may be present can 
reasonably be attributed to the veteran's 
in-service motor vehicle accident or to a 
current service-connected orthopedic 
disorder.  Specifically, the examiner is 
asked to provide an opinion as to whether 
it is at least as likely as not (a 50 
percent or more likelihood) that a 
current thoracic spine disorder is 
related to the veteran's in-service motor 
vehicle accident or to a current service 
connected orthopedic disorder.  The 
examiner is also asked to comment on the 
opinion that related a possible 
relationship between a current thoracic 
spine disorder to the veteran's service-
connected orthopedic disorders.  The 
complete rationale for each opinion 
expressed should be set forth.  Since it 
is imperative "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (1999), the claims file 
must be reviewed by the examiner.

3.  Thereafter, the RO should 
readjudicate the veteran's claims for 
service connection.  If any benefit 
sought remains denied, the veteran's and 
his representative are to be furnished a 
supplemental statement of the case and an 
appropriate time to respond.

The purpose of this remand is to obtain clarifying medical 
information, and the Board intimates no opinion as to the 
final outcome of the claim.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals







